 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    JAMES EVERETT DUNN, JR.,                         Case No. 2:19-cv-00510-RFB-CWH
12                       Petitioner,                   ORDER
13           v.
14    STATE OF INDIANA,
15                       Respondent.
16

17          Petitioner has paid the filing fee. The court has reviewed his petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2241. Petitioner is a prisoner in the custody of the Nevada

19   Department of Corrections. He is challenging the validity of a detainer placed by the State of

20   Indiana for a criminal case in Marion County. It is possible that a more suitable forum is the

21   United States District Court for the Southern District of Indiana. See Braden v. 30th Judicial

22   Circuit Court, 410 U.S. 484, 499 n.15 (1973).

23          However, petitioner first must amend the petition to name the correct respondent. The

24   correct respondent is the person who has custody over petitioner. 28 U.S.C. § 2242. In Nevada,

25   that would be the warden of the prison where petitioner is held.

26          IT FURTHER IS ORDERED that the clerk of the court shall file the petition for a writ of

27   habeas corpus pursuant to 28 U.S.C. § 2241.

28
 1           IT FURTHER IS ORDERED that the clerk of the court shall send petitioner Form AO

 2   242, Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241.1 Within thirty (30) days of

 3   the date of entry of this order, petitioner must file an amended petition that corrects the noted

 4   deficiencies. Failure to comply with this order will result in the dismissal of this action.

 5           IT FURTHER IS ORDERED that petitioner must write the case number, 2:19-cv-00510-

 6   RFB-CWH, in the space provided on the first page of the form, even though the form states that

 7   the clerk will supply the number. Petitioner also must clearly title the amended petition as such

 8   by writing the word “AMENDED” immediately above “Petition for a Writ of Habeas Corpus

 9   Under to 28 U.S.C. § 2241” on the first page of the form underneath the caption.

10           IT FURTHER IS ORDERED that the clerk shall add Aaron Ford, Attorney General for

11   the State of Nevada, as counsel for respondents.

12           IT FURTHER IS ORDERED that the clerk shall electronically serve upon respondents a

13   copy of the petition and this order. Respondents’ counsel shall enter a notice of appearance

14   herein within twenty-one (21) days of entry of this order, but no further response shall be required

15   from respondents until further order of the court.

16           DATED: June 26, 2019.
17                                                                     ______________________________
                                                                       RICHARD F. BOULWARE, II
18                                                                     United States District Judge
19

20
21

22

23

24

25

26
27
     1
              https://www.nvd.uscourts.gov/wp-content/uploads/2019/05/AO_242_2241PetitionWHC.pdf (last visited
28   June 25, 2019).
                                                           2
